     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04   Desc Main
                                                        Document      Page 1 of 8


1    Mark A. Ellingsen
     WITHERSPOON KELLEY
2
     Attorneys & Counselors
3    The Spokesman-Review Building
     608 Northwest Boulevard, Suite 300
4    Coeur d'Alene, ID 83814
5
     Telephone:    (208) 667-4000
     Facsimile:    (208) 667-8470
6    mae@witherspoonkelley.com
7    Attorneys for Creditor Washington Trust Bank
8

9
                                                UNITED STATES BANKRUPTCY COURT

10                                                       DISTRICT OF IDAHO
11   In re                                                            Bk. No. 18-01287-TLM
12
     LAWRENCE WILLIAM ESQUIVEL and                                    Chapter 7
13   TARA MICHELLE ESQUIVEL,

14                     Debtors.
     ______________________________________
15
     WASHINGTON TRUST BANK,                                           Adversary Proceeding No.
16
                                          Plaintiff,                  ADVERSARY COMPLAINT OBJECTING
17                                                                    TO DISCHARGE OF DEBTORS
     v.
18

19   LAWRENCE WILLIAM ESQUIVEL and
     TARA MICHELLE ESQUIVEL,
20
                                          Defendants.
21

22               Plaintiff, Washington Trust Bank, (hereinafter referred to as "WTB") files this Adversary

23   Complaint to object to the Debtors' discharge pursuant to 11 U.S.C. § 727 and in support thereof
24
     respectfully represents to the Court as follows:
25

26

27

28



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 1
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04    Desc Main
                                                        Document      Page 2 of 8


1                                                        I.         JURISDICTION
2
                 1.1         This Court has jurisdiction over the subject matter of this Complaint as a core
3
     proceeding pursuant to the provisions of 28 U.S.C. § 157(b)(2)(J) since this is a proceeding to
4

5
     object to Debtor's discharge pursuant to 11 U.S.C. § 727. Venue is proper pursuant to 28 U.S.C.

6    § 1409(a).
7                1.2         This Court has fixed the last day to file this Complaint as December 1, 2019. The
8
     Complaint in this action has been timely filed.
9
                                                              II.     PARTIES
10

11               1.3         WTB reasserts paragraphs 1.1 through 1.2 above by reference as if specifically set

12   forth herein.
13
                 1.4         Lawrence W. Esquivel and Tara M. Esquivel filed a Voluntary Petition for relief
14
     under Chapter 13 of Title 11 of the United States Code (hereinafter referred to as the "Code") in
15
     this Court on or about September 30, 2018. The Chapter 13 proceeding was then ordered
16

17   converted to a Chapter 7 proceeding pursuant to the Chapter 13 Trustee and WTB's motion to

18   convert based upon a bad faith filing.
19
                 1.5         WTB alleges that at all times material to this action, Lawrence W. Esquivel and
20
     Tara M. Esquivel are husband and wife under the laws of the State of Idaho and reside in Ada
21

22
     County, Idaho.

23               1.6         The Debtors may be served, pursuant to Fed. R. Bankr. P. 7004(b)(9), by mailing
24   a copy of the Summons and Complaint to Lawrence W. Esquivel and Tara M. Esquivel at 71
25
     Daggett Creek Road, Boise, Idaho 83716 which is the Debtors' address as shown in the petition,
26
     statement of affairs, or other filed writings and by mailing a copy of the Summons and
27

28



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 2
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04   Desc Main
                                                        Document      Page 3 of 8


1    Complaint to Jeffrey Phillip Kaufman at the Law Office of D. Blair Clark, PC, 1509 Tyrell Lane,
2
     Suite 180, Boise, Idaho 83706.
3
                 1.7         At all times material, WTB is a creditor of Lawrence W. Esquivel and Tara M.
4

5
     Esquivel and is duly authorized to bring this action.

6                            III.         OPERATIVE FACTS FOR DENIAL OF DISCHARGE
7                2.1         WTB reasserts paragraphs 1.1 through 1.7 above by reference as if specifically set
8
     forth herein.
9
                 2.2         On or about June 8, 2012, Tara Esquivel submitted a written financial statement
10

11   to WTB (hereinafter referred to as "Financial Statement") in support of a $202,000 loan which

12   purportedly disclosed the nature and extent of her assets and income. A copy of the Financial
13
     Statement is attached hereto as Exhibit 1.
14
                 2.3         Due to Tara Esquivel's failure to pay the loan and WTB's inability to repossess
15
     and liquidate the collateral for the loan as repayment for the loan, WTB filed suit against Tara
16

17   Esquivel for breach of the loan. Tara Esquivel contested the suit filed by WTB, but ultimately

18   the District Court for Ada County entered judgment against her on November 7, 2017, in the
19
     sum of $241,587.52. A copy of the judgment is attached hereto as Exhibit 2.
20
                 2.4         Thereafter, a debtor's exam was conducted by WTB on November 28, 2017
21

22
     wherein Tara Esquivel was examined, under oath, about her assets, including those assets which

23   had been identified in her written Financial Statement–including the nature and extent of her
24   ownership interest reflected on this Financial Statement in Auto Claims Direct, Inc. stock
25
     ("ACD Stock") and a parcel of real property/duplex located at 446 Sinex Avenue Pacific Grove,
26
     California ("hereinafter referred to as "Duplex"). At this debtor's exam, Tara Esquivel provided
27

28   false statements under oath where she claimed that Lance W. Esquivel had conveyed his interest



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 3
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04   Desc Main
                                                        Document      Page 4 of 8


1    in the Duplex to his parents in 2008/2009. WTB alleges on information and belief that despite
2
     what Tara Esquivel testified at the debtor's exam, there are no known recorded deeds evidencing
3
     a transfer of Lawrence W. Esquivel's interest in the Duplex to his parents. Furthermore, WTB
4

5
     alleges that the 2012 Financial Statement which was executed by Tara Esquivel identifies that

6    Tara Esquivel maintained a 25 percent ownership interest in the Duplex as of June 8, 2012–
7    which WTB alleges is approximately four years after Tara Esquivel claims that their interest in
8
     this Duplex had purportedly been conveyed from Lance W. Esquivel to his parents.
9
                 2.5         Subsequent to this Debtor's exam, WTB proceeded to garnish Tara Esquivel's
10

11   wages from her employer ACD, Inc. WTB had to retain counsel in California in order to

12   conduct this garnishment and incurred further legal expenses in having to do so due to a failure
13
     by Tara Esquivel to propose any sort of repayment plan to WTB.
14
                 2.6         WTB garnished Tara Esquivel's wages from approximately June 2018 through
15
     September 30, 2018. Thereafter, the garnishment was ceased due to the Esquivels' bankruptcy
16

17   filing with this Court on October 1, 2018. WTB alleges that the Esquivels' purpose in filing the

18   bankruptcy was to prevent WTB from being able to continue to garnish the substantial income
19
     stream (approximately $18,000 per month) that Tara Esquivel was receiving from ACD, Inc.
20
                 2.7         In the Esquivels' bankruptcy schedules, Lawrence W. Esquivel and Tara
21

22
     Esquivel only disclose that they have an ownership interest in one parcel of real property and

23   that this parcel of real property is located in Idaho. Dkt. No. 24, Schedules A/B, § 1.1.
24   Lawrence W. Esquivel and Tara Esquivel fail to disclose in Schedules A/B, § 1.1, that
25
     Lance W. Esquivel owned a 25 percent ownership interest in the Duplex. According to the
26
     Financial Statement provided by Tara Esquivel, the value of Lawrence W. Esquivel's
27

28   ownership interest in the Duplex dating back to 2012 was not less than $231,260.



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 4
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04   Desc Main
                                                        Document      Page 5 of 8


1                2.8         At the 341 Meeting of Creditors on November 5, 2018, Lawrence W. Esquivel
2
     was asked under oath whether the Duplex was being rented–since no one from his family
3
     apparently lives in the Duplex. Lawrence W. Esquivel testified under oath that he did not know,
4

5
     but presumably this Duplex is being rented to third parties. In Lawrance W. Esquivel's and Tara

6    Esquivel's bankruptcy schedules, (Dkt. No. 24, Schedule A/B), Lawrance W. Esquivel and Tara
7    Esquivel do not disclose his 25 percent interest in lease proceeds from the Duplex.
8
                 2.9         In Lawrence W. Esquivel and Tara M. Esquivel's bankruptcy schedules, the
9
     Esquivels identify Tara Esquivel as having a 9 percent ownership interest in ACD, Inc., but
10

11   they claim that the value of this ACD Stock interest is "unknown." Dkt. No. 24, Schedules

12   A/B, § 19. However, in the Financial Statement provided, Tara Esquivel identifies that her 21
13
     percent stock interest in ACD, Inc. as being worth $1,575,000. At the 341 Meeting of
14
     Creditors, Tara Esquivel testified in detail how she came up with the $1,575,000 valuation of
15
     the ACD Stock on the financial statement by "looking at what I thought the company was
16

17   making and factored in five times that would be the value of the company. And 21% of that

18   equals 15, one million five hundred and seventy five."
19
                 2.10        In the Esquivels' bankruptcy schedules, Lawrence W. Esquivel and Tara M.
20
     Esquivel do not identify that Lawrence W. Esquivel has any interest in a Trust. At the 341
21

22
     Meeting of Creditors conducted on November 5, 2018, Lawrence W. Esquivel denied having

23   any knowledge of whether he was a beneficiary of this Trust.
24               2.11        On November 5, 2018, Lawrence W. Esquivel answered questions under oath
25
     at the 341 meeting of creditors. Lawrence W. Esquivel made false statements under oath at
26
     the meeting of creditors which included denying that he had any ownership interest in the
27

28



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 5
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04    Desc Main
                                                        Document      Page 6 of 8


1    Duplex and denying that he never had any knowledge about having an ownership interest in
2
     the Duplex.
3
                 2.12        On November 5, 2018, Tara M. Esquivel answered questions under oath at the
4

5
     341 meeting of creditors. Tara Esquivel made false statements under oath at the meeting of

6    creditors which included claiming that she did not know who input the financial information
7    onto the Financial Statement. Later at the 341 meeting of creditors, Tara M. Esquivel
8
     contradicted this statement under oath wherein she acknowledges that she was the one who
9
     was involved in creating the financial information in the Financial Statement, no one else was
10

11   involved, and that the reference to the Duplex in the Financial Statement was something she

12   provided and that she had come to understand that they had ownership interest in the Duplex
13
     through past conversations with Lance W. Esquivel's parents.
14
                 2.13        On November 19, 2018, Tara Esquivel answered questions under oath at the
15
     continued 341 Meeting of Creditors. Tara Esquivel again contradicted her prior testimony
16

17   under oath regarding her involvement in creating the information contained within the

18   Financial Statement. On November 19, 2018 Tara Esquivel made false statements under oath
19
     by now claiming that she had no involvement in inputting any of the financial information into
20
     the Financial Statement and had no knowledge of the information contained in the Financial
21

22
     Statement when it was submitted to WTB in 2012 and that the information must have been

23   created by Chris Bohnenkamp.
24               2.14        WTB alleges that after the Meeting of Creditors referenced above was
25
     completed, a trial was conducted regarding WTB's motion to convert the underlying
26
     bankruptcy proceeding from a Chapter 13 proceeding to a Chapter 7 proceeding. At this trial,
27

28   Lawrence W. Esquivel and Tara M. Esquivel made false oaths and accounts which include,



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 6
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04   Desc Main
                                                        Document      Page 7 of 8


1    but not necessarily are limited to, false oaths regarding the nature and extent of their current
2
     and past ownership interest in assets, Tara M. Esquivel's involvement in preparing the
3
     Financial Statement, the nature and extent of their involvement in creating the Financial
4

5
     Statement, the nature and extent of their transfer of assets referenced above, and the nature

6    and extent of their transactions involving their various business entities.
7                2.15        In Lawrence W. Esquivel's and Tara M. Esquivel's bankruptcy petition and
8
     schedules, Lawrence W. Esquivel and Tara M. Esquivel have made false oaths and accounts
9
     which include but are not necessarily limited to the false oaths which are identified herein.
10

11               2.16        WTB alleges that at a meeting of creditors, Lawrence W. Esquivel made false

12   oaths and accounts which include but are not necessarily limited to the false oaths which are
13
     identified herein.
14
                 2.17        WTB alleges that Lawrence W. Esquivel and Tara M. Esquivel in this
15
     proceeding have concealed, destroyed, mutilated, falsified or failed to keep or preserve any
16

17   record information, including books, documents, records, and papers from which Lawrence W.

18   Esquivel and Tara M. Esquivel and/or and Tara M. Esquivel's financial condition or business
19
     transactions might be ascertained, including, but not necessarily limited to documents which
20
     pertain to Lawrence W. Esquivel's beneficial interest in a Trust, Lawrence W. Esquivel's past
21

22
     and current ownership interest in the Duplex, and Tara M. Esquivel's ownership interest and

23   business transactions involving ACD and her shares of stock in ACD.
24                          IV.          COUNT ONE: VIOLATION OF 11 U.S.C. § 727(a)(3)
25
                 3.1         WTB realleges paragraphs 1.1 through 2.17 above.
26
                 3.2         WTB alleges that Lawrence W. Esquivel and Tara M. Esquivel have concealed,
27

28   destroyed, mutilated, falsified, or failed to keep or preserve any recorded information, including



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 7
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
     Case 19-06082-JDP                          Doc 1   Filed 11/27/19 Entered 11/27/19 11:06:04      Desc Main
                                                        Document      Page 8 of 8


1    books, documents, records, and papers, from which Lawrence W. Esquivel and Tara M.
2
     Esquivel's financial condition or business transactions might be ascertained.
3
                 3.3         WTB alleges that such conduct violates 11 U.S.C. § 727(a)(3) and therefore
4

5
     Lawrence W. Esquivel and Tara M. Esquivel should be denied a discharge.

6                         V.           COUNT TWO: VIOLATION OF 11 U.S.C. § 727(a)(4)(A)
7                4.1         WTB realleges paragraphs 1.1 through 3.3 above.
8
                 4.2         WTB alleges that Lawrence W. Esquivel and Tara M. Esquivel have knowingly
9
     and fraudulently, in connection with this case, made a false oath or account.
10

11               4.3         WTB alleges that such conduct violates 11 U.S.C. § 727(a)(4)(A) and therefore

12   Lawrence W. Esquivel and Tara M. Esquivel should be denied a discharge.
13
                                                    VI.    REQUESTED RELIEF
14
                 Wherefore, WTB respectfully requests that this Court upon trial:
15
                 1.          Order that the discharge sought by Lawrence W. Esquivel and Tara M. Esquivel
16

17   be denied; and

18               2.          Grant such other and further relief to which WTB may justly be entitled.
19
                 Dated this 27th day of November 2019.
20
                                                                WITHERSPOON KELLEY
21

22

23                                                              /s/Mark A. Ellingsen
                                                                Mark A. Ellingsen
24                                                              Attorneys for Creditor Washington Trust Bank
25

26

27

28



     ADVERSARY COMPLAINT OBJECTING TO DISCHARGE—PAGE 8
     K:\wdocs\cdamain\92400\0129\C0257235.DOC
